DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claims 3-4, 6-7, 9, 11, 14-19, and 22, and the cancellation of claim 21, in the response filed February 7, 2022, are acknowledged by the Examiner.
	Claims 2-19 and 22 are pending in the current action.
	The claims have been reordered in this action due to their dependency.
Response to Arguments
In response to “OBJECTIONS TO CLAIMS BECAUSE OF INFORMALITIES”:
Applicant’s amendments to claims 3, 4, 6, 7, 9, 11, and 14-18 have overcome the respective claim objections, they are therefore withdrawn.
In response to “REJECTION UNDER 35 U.S. C. §112 (b) OR §112”:
Applicant’s amendments to claims 9, 11, 19, and 22 have overcome the respective 112 rejections, they are therefore withdrawn.
Applicant’s cancellation of claim 21 has rendered the respective 112 rejections moot, they are therefore withdrawn.
In response to “The Stojanovic-Prior Art Obviousness Rationales Do Not Teach the Claimed Invention”:
With respect to claim 19 and 22, Applicant argues that Stojanovic/Amodt/Rohrer does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made and the art argued by the Applicant is not relied upon for the argued limitation. Stojanovic remains the primary reference in the current rejection as it continues to share structural and functional characteristics with the claims and instant application. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a non articulated system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that because Rohrer allows for pivoting between connected pieces it teaches away from the claimed invention, the device of Stojanovic would allow for pivoting between members (col 4 ln 5-15, ln 20-25, segments connected by strap 32 which threads holes 9, allows for pivoting to a folded position), thus the modification with another pivoting connection system, Rohrer, would not ruin the function of the primary reference. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “a rigid slat” in line 33, but a rigid slat was previously introduced in the claim, thus is it unclear if the Applicant intends to introduce a new slat or is referencing the previously introduced slat. For the sake of compact prosecution Examiner will interpret the limitation to be in reference to the previously introduced slat.
Claim 22 recites “a rigid slat” in line 32, but a rigid slat was previously introduced in the claim, thus is it unclear if the Applicant intends to introduce a new slat or is referencing the previously introduced slat. For the sake of compact prosecution Examiner will interpret the limitation to be in reference to the previously introduced slat.
Claims 2-18 are rejected due to their dependency on a rejected claim above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-7, 9-12, 14, 17-19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovic (US 6071257) in view of McNally (US 2015/0119776) and in view of Rohrer (US 5170505). Claims have been reordered according to their dependence to claim 19. 
With respect to claim 19, Stojanovic discloses An orthopedic field splint system  (Fig 9, splint 1) comprising: first and second orthopedic field splints (Annotated Fig 9, first and second splints), each of the first and second orthopedic field splints including: a body having an inner surface and an outer surface (Fig 9, Fig 10 each body with an outer surface away from the body and an inner surface 24 with ridges 2 facing the body), the body having first and second sides (Annotated Fig 9, first and second sides), the body having a longitudinal axis from a connector end to a receptacle end (Annotated Fig 9, a longitudinal axis, a connector end, a receptacle end; connector end and receptacle end interpreted as the connector 32 passes into the receptacle 9/11 at these respective ends), the body having flexion movement parallel to the longitudinal axis (col 3 ln 35-40, device has flexion to tubular areas), the body having extension movement parallel to the longitudinal axis from the rolled sleeve to the horizontal axial plane (Fig 9, extension from sleeve is the flat position); a coupling member hingedly connected to the inner surface of the body proximate the connector end (Fig 1, col 4 ln 15-20, coupling member is discrete bands 32; col 4 ln 20-25, band 32 is hingedly attached as it allows folding/hinging of the device at the attachment), the coupling member being located in overlapping releasable engagement with the body in a closed retracted position (Fig 9, coupling members 32 overlaps as it passes through receivers 9/11 in all positions), the coupling member extending beyond the connector end of the body in an open extended position (Fig 9, couplers 32 extend beyond the connector end to the adjacent receiver end); a receiving pocket connected to the outer surface of the body proximate to the receptacle end, the receiving pocket and the coupling member having mutually completing mating forms (Fig 9, openings 9/11 interpret to be pockets as they are receptacles, Merriam-Webster; pockets 9/10 have a mating form with couplers 32 as the couplers 32 pass through the pockets 9/11); and the coupling member of the first orthopedic field splint being in the open extended position and inserted into the receiving pocket of the second orthopedic field splint (Fig 9, coupling members 32 of first splint positioned into pocket 9/11 of the second splint).  
Stojanovic is silent on the body having flexion movement parallel to the longitudinal axis from a horizontal axial plane to a rolled sleeve, and a plurality of sleeves extending longitudinally through the body, each of the plurality of sleeves being 7parallel to the longitudinal axis, each of the plurality of sleeves being configured to accept a rigid slat; whereby the connector end of the first orthopedic field splint is releasably mated with the receptacle end of the second orthopedic field splint to form a larger, continuous orthopedic field splint with alignment of the plurality of sleeves of the first and second orthopedic field splints for acceptance of a rigid slat therethrough.  
McNally teaches an analogous multi membered splint system 101/102/103 wherein the body having flexion movement parallel to the longitudinal axis from a horizontal axial plane to a rolled sleeve (Fig 1B, Fig 1A, rolled sleeve shown in Fig 1B, roll is along longitudinal axis of rigid members 105), and a plurality of sleeves extending longitudinally through the body (Fig 1B, [0036], rigid members 105 held in sleeves 16, interpreted as sleeves as they are elongated, enclosed compartments), each of the plurality of sleeves being 7parallel to the longitudinal axis (Fig 1B, [0036], rigid members 105 held in sleeves 16, sleeves extend along the rigid members which extend along the longitudinal axis so the sleeve extend along the longitudinal axis and parallel there to), each of the plurality of sleeves being configured to accept a rigid slat (Fig 1B, [0036], rigid members 105 held in sleeves 16, rigid members interpreted as slats as they are thin and narrow and may be wood- dowels are wood); whereby the connector end of the first orthopedic field splint is releasably mated with the receptacle end of the second orthopedic field splint to form a larger, continuous orthopedic field splint ([0039], individual portions 101/102/103 or the splint releasably connected via hook and loop material 106/108/110a/110b/11c) with alignment of the plurality of sleeves of the first and second orthopedic field splints for acceptance of a rigid slat therethrough (Fig 3A, Fig 4, Fig 1D, [0004], releasable connection can connect the members to align the plurality of sleeves 106 and slats 105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ribs of Stojanovic to be a series of pockets and slats as taught by McNally to be able to fit to multiple parts of the body and thus fit multiple injuries (McNally [0034]) and it would have been obvious to make the connection between the splints of Stojanovic to be releasable as taught by McNally in order to allow for multiple possible connections and thus multiple splints in one device (McNally [0004]).
Stojanovic/McNally discloses the device as discussed above.
Stojanovic/McNally is silent on whereby the connector end of the first orthopedic field splint is releasably mated with the receptacle end of the second orthopedic field splint.  
Rohrer teaches an analogous fastening system for a user covering system the coupling member 15 hingedly connected to the inner surface of the body 60 proximate the connector end 12 (Fig 1, col 1 ln 40-45, hingeable due to the system fabric material, connected to both the inner and outer side directly or indirectly), the coupling member being located in overlapping releasable engagement with the body in the closed retracted position (Fig 1, coupling member 15 overlaps the body when extended as shown in Fig 1 and would do so if folded into retracted position), the coupling member 15 extending beyond the connector end 12 of the body in the open extended position (Fig 1); a receiving pocket 21/13 connected to the outer surface of the body proximate 60 to the receptacle end 11 (Fig 1, connected to both the inner and outer side directly or indirectly), the receiving pocket and the coupling member having mutually completing mating forms (Fig 1, coupling member 15 placed into pocket 21/13 thus mating forms); and the coupling member 15 … being in the open extended position and inserted into the receiving pocket 21/13… (Fig 1), whereby the connector end of the first orthopedic field splint is releasably mated with the receptacle end of the second orthopedic field splint (Fig 1, releasable mating 22/14 and 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling member/receiving member of Stojanovic/McNally to extend beyond the connector end to be fastened into the envelope as taught by Rohrer in order to allow for an adjustable connection that is difficult to undo accidentally (Rohrer col 2 ln 10-20).


    PNG
    media_image1.png
    452
    862
    media_image1.png
    Greyscale

Annotated Fig 9, Stojanovic
With respect to claim 2, Stojanovic/McNally/Rohrer discloses The orthopedic field splint system as recited in claim 19, wherein each of the first and second orthopedic field splints further comprise a fastener located along the first side of the inner surface of the flexible body (Rohrer Fig 1, fasteners 22 and 18 on an inner side and first surface of the system to create the coupling member/receiving member system).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling member/receiving member of Stojanovic/McNally to extend beyond the connector end to be fastened into the envelope as taught by Rohrer in order to allow for an adjustable connection that is difficult to undo accidentally (Rohrer col 2 ln 10-20).
With respect to claim 3, Stojanovic/McNally/Rohrer discloses The orthopedic field splint system as recited in claim 2, wherein each fastener has a furled configuration and unfurled configuration (McNally Fig 1B, Fig 1C, Fig 1B shown furled configuration and Fig 1C shown unfurled configuration).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ribs of Stojanovic to be a series of pockets and slats as taught by McNally to be able to fit to multiple parts of the body and thus fit multiple injuries (McNally [0034]) and it would have been obvious to make the connection between the splints of Stojanovic to be releasable as taught by McNally in order to allow for multiple possible connections and thus multiple splints in one device (McNally [0004]).
With respect to claim 4, Stojanovic/McNally/Rohrer discloses The orthopedic field splint system as recited in claim 2, wherein each fastener further comprises a hook-and-loop fastener (McNally [0039], individual portions 101/102/103 or the splint releasably connected via hook and loop material 106/108/110a/110b/11c).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ribs of Stojanovic/McNally/Rohrer to be a series of pockets and slats as taught by McNally to be able to fit to multiple parts of the body and thus fit multiple injuries (McNally [0034]) and it would have been obvious to make the connection between the splints of Stojanovic to be releasable as taught by McNally in order to allow for multiple possible connections and thus multiple splints in one device (McNally [0004]).
With respect to claim 6, Stojanovic/McNally/Rohrer discloses The orthopedic field splint system as recited in claim 5, wherein each fastener has a furled configuration and unfurled configuration (McNally Fig 1B, Fig 1C, Fig 1B shown furled configuration and Fig 1C shown unfurled configuration).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ribs of Stojanovic to be a series of pockets and slats as taught by McNally to be able to fit to multiple parts of the body and thus fit multiple injuries (McNally [0034]) and it would have been obvious to make the connection between the splints of Stojanovic to be releasable as taught by McNally in order to allow for multiple possible connections and thus multiple splints in one device (McNally [0004]).
With respect to claim 7, Stojanovic/McNally/Rohrer discloses The orthopedic field splint system as recited in claim 5, wherein each fastener further comprises a hook-and-loop fastener (McNally [0039], individual portions 101/102/103 or the splint releasably connected via hook and loop material 106/108/110a/110b/11c).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ribs of Stojanovic/McNally/Rohrer to be a series of pockets and slats as taught by McNally to be able to fit to multiple parts of the body and thus fit multiple injuries (McNally [0034]) and it would have been obvious to make the connection between the splints of Stojanovic to be releasable as taught by McNally in order to allow for multiple possible connections and thus multiple splints in one device (McNally [0004]).
With respect to claim 9, Stojanovic/McNally/Rohrer discloses The orthopedic field splint system as recited in claim 19, wherein, with respect to each of the first and second orthopedic field splints, the coupling member is folded against the inner surface of the opposing orthopedic field splint and releasably held thereto by a fastener (Rohrer Fig 1, col 3 ln 45-55, col 1 ln 35-40, coupling member 15 is foldable and may be held to the inner surface of the other brace by hook/loop fasteners 22/14 within the pocket).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling member/receiving member of Stojanovic/McNally to extend beyond the connector end to be fastened into the envelope as taught by Rohrer in order to allow for an adjustable connection that is difficult to undo accidentally (Rohrer col 2 ln 10-20).
With respect to claim 10, Stojanovic/McNally/Rohrer discloses The orthopedic field splint system as recited in claim 9, wherein the fastener further comprises a hook-and-loop fastener (Rohrer Fig 1, col 3 ln 50-55, coupling member 15 is foldable and may be held to the inner surface of the other brace by hook/loop fasteners 22/14 within the pocket).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling member/receiving member of Stojanovic/McNally to extend beyond the connector end to be fastened into the envelope as taught by Rohrer in order to allow for an adjustable connection that is difficult to undo accidentally (Rohrer col 2 ln 10-20).
With respect to claim 11, Stojanovic/McNally/Rohrer discloses The orthopedic field splint system as recited in claim 19, wherein, with respect to each of the first and second orthopedic field splints, the receiving pocket is positioned against the outer surface of the opposing orthopedic field splint and releasably held thereto by a fastener (Rohrer Fig 1, col 3 ln 45-55, col 1 ln 35-40, pocket 13/21 is connected to the outer surface of the other brace via fasteners 18 of the coupling member 15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling member/receiving member of Stojanovic/McNally to extend beyond the connector end to be fastened into the envelope as taught by Rohrer in order to allow for an adjustable connection that is difficult to undo accidentally (Rohrer col 2 ln 10-20).
With respect to claim 12, Stojanovic/McNally/Rohrer discloses The orthopedic field splint system as recited in claim 11, wherein the fastener further comprises a hook-and-loop fastener (McNally [0039], individual portions 101/102/103 or the splint releasably connected via hook and loop material 106/108/110a/110b/11c).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ribs of Stojanovic/McNally/Rohrer to be a series of pockets and slats as taught by McNally to be able to fit to multiple parts of the body and thus fit multiple injuries (McNally [0034]) and it would have been obvious to make the connection between the splints of Stojanovic to be releasable as taught by McNally in order to allow for multiple possible connections and thus multiple splints in one device (McNally [0004]).
With respect to claim 14, Stojanovic/McNally/Rohrer discloses The orthopedic field splint system as recited in claim 19 wherein, with respect to each of the first and second orthopedic field splints, the body further comprises a rectangular shape (Stojanovic Fig 9, rectangular).  
With respect to claim 17, Stojanovic/McNally/Rohrer discloses The orthopedic field splint system as recited in claim 19 wherein, with respect to each of the first and second orthopedic field splints, the rigid slat is selected from the group consisting of wood, metal, plastic, and composite (McNally [0036], wood, rigid plastic, or metal).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ribs of Stojanovic/McNally/Rohrer to be a series of pockets and slats as taught by McNally to be able to fit to multiple parts of the body and thus fit multiple injuries (McNally [0034]) and it would have been obvious to make the connection between the splints of Stojanovic to be releasable as taught by McNally in order to allow for multiple possible connections and thus multiple splints in one device (McNally [0004]).
With respect to claim 18, Stojanovic/McNally/Rohrer discloses The orthopedic field splint system as recited in claim 19, wherein, with respect to each of the first and second orthopedic field splints, the inner surface is configured to contact a body part of a patient (Stojanovic, any of the surface, the inner or outer, may contact a user).  
With respect to claim 22, Stojanovic discloses An orthopedic field splint system (Fig 9, splint 1) comprising: first and second orthopedic field splints (Annotated Fig 9, first and second splints), each of the first and second orthopedic field splints including: a body having an inner surface and an outer surface (Fig 9, Fig 10 each body with an outer surface away from the body and an inner surface 24 with ridges 2 facing the body), the body having first and second sides (Annotated Fig 9, first and second sides), the body having a longitudinal axis from a connector end to a receptacle end (Annotated Fig 9, a longitudinal axis, a connector end, a receptacle end; connector end and receptacle end interpreted as the connector 32 passes into the receptacle 9/11 at these respective ends), the body having flexion movement parallel to the longitudinal axis (col 3 ln 35-40, device has flexion to tubular areas), the body having extension movement parallel to the longitudinal axis from the rolled sleeve to the horizontal axial plane (Fig 9, extension from sleeve is the flat position); a coupling member hingedly connected to the inner surface of the body proximate the connector end (Fig 1, col 4 ln 15-20, coupling member is discrete bands 32; col 4 ln 20-25, band 32 is hingedly attached as it allows folding/hinging of the device at the attachment), the coupling member being located in overlapping releasable engagement with the body in a closed retracted position (Fig 1, col 4 ln 15-20, coupling member is discrete bands 32; col 4 ln 20-25, band 32 is hingedly attached as it allows folding/hinging of the device at the attachment, closed position is a folded position, can be placed into and out of the folded/closed position), the coupling member extending beyond the connector end of the body in an open extended position (Fig 9, couplers 32 extend beyond the connector end to the adjacent receiver end); a receiving pocket connected to the outer surface of the body proximate to the receptacle end, the receiving pocket and the coupling member having mutually completing mating forms (Fig 9, openings 9/11 interpret to be pockets as they are receptacles, Merriam-Webster; pockets 9/10 have a mating form with couplers 32 as the couplers 32 pass through the pockets 9/11, connected to the outer surface as they extend through it); the coupling member of the first orthopedic field splint being in the open extended position and inserted into the receiving pocket of the second orthopedic field splint (Fig 9, coupling members 32 of first splint positioned into pocket 9/11 of the second splint); the connector end of the first orthopedic field splint is … mated with the receptacle end of the second orthopedic field splint (Annotated Fig 9, connector end of the first splint mated with the receptacle end of the second splint); and the first orthopedic field splint and the second orthopedic field splint forming a portion of medical device to address a fracture selected from the group consisting of fractured humerus, fractured tibia, fractured femur, and fractured pelvis (col 3 ln 45-50, device is structured in a way that allows flexure and support thus is capable of placement on a humerus, tibia, femur, or pelvis).
Stojanovic is silent on the body having flexion movement parallel to the longitudinal axis from a horizontal axial plane to a rolled sleeve; and a plurality of sleeves extending longitudinally through the body, each of the plurality of sleeves being 11parallel to the longitudinal axis, each of the plurality of sleeves being configured to accept a rigid slat; the connector end of the first orthopedic field splint is releasably mated with the receptacle end of the second orthopedic field splint to form a larger, continuous orthopedic field splint with alignment of the plurality of sleeves of the first and second orthopedic field splints for acceptance of a rigid slat therethrough.
McNally teaches an analogous multi membered splint system 101/102/103 wherein the body having flexion movement parallel to the longitudinal axis from a horizontal axial plane to a rolled sleeve (Fig 1B, Fig 1A, rolled sleeve shown in Fig 1B, roll is along longitudinal axis of rigid members 105), and a plurality of sleeves extending longitudinally through the body (Fig 1B, [0036], rigid members 105 held in sleeves 16, interpreted as sleeves as they are elongated, enclosed compartments), each of the plurality of sleeves being 7parallel to the longitudinal axis (Fig 1B, [0036], rigid members 105 held in sleeves 16, sleeves extend along the rigid members which extend along the longitudinal axis so the sleeve extend along the longitudinal axis and parallel there to), each of the plurality of sleeves being configured to accept a rigid slat (Fig 1B, [0036], rigid members 105 held in sleeves 16, rigid members interpreted as slats as they are thin and narrow and may be wood- dowels are wood); whereby the connector end of the first orthopedic field splint is releasably mated with the receptacle end of the second orthopedic field splint to form a larger, continuous orthopedic field splint ([0039], individual portions 101/102/103 or the splint releasably connected via hook and loop material 106/108/110a/110b/11c) with alignment of the plurality of sleeves of the first and second orthopedic field splints for acceptance of a rigid slat therethrough (Fig 3A, Fig 4, Fig 1D, [0004], releasable connection can connect the members to align the plurality of sleeves 106 and slats 105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ribs of Stojanovic to be a series of pockets and slats as taught by McNally to be able to fit to multiple parts of the body and thus fit multiple injuries (McNally [0034]) and it would have been obvious to make the connection between the splints of Stojanovic to be releasable as taught by McNally in order to allow for multiple possible connections and thus multiple splints in one device (McNally [0004]).
Stojanovic/McNally discloses the device as discussed above.
Stojanovic/McNally is silent on the connector end of the first orthopedic field splint is releasably mated with the receptacle end of the second orthopedic field splint.
  Rohrer teaches an analogous fastening system for a user covering system the coupling member 15 hingedly connected to the inner surface of the body 60 proximate the connector end 12 (Fig 1, col 1 ln 40-45, hingeable due to the system fabric material, connected to both the inner and outer side directly or indirectly), the coupling member being located in overlapping releasable engagement with the body in the closed retracted position (Fig 1, coupling member 15 overlaps the body when extended as shown in Fig 1 and would do so if folded into retracted position), the coupling member 15 extending beyond the connector end 12 of the body in the open extended position (Fig 1); a receiving pocket 21/13 connected to the outer surface of the body proximate 60 to the receptacle end 11 (Fig 1, connected to both the inner and outer side directly or indirectly), the receiving pocket and the coupling member having mutually completing mating forms (Fig 1, coupling member 15 placed into pocket 21/13 thus mating forms); and the coupling member 15 … being in the open extended position and inserted into the receiving pocket 21/13… (Fig 1), whereby the connector end of the first orthopedic field splint is releasably mated with the receptacle end of the second orthopedic field splint (Fig 1, releasable mating 22/14 and 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling member/receiving member of Stojanovic/McNally to extend beyond the connector end to be fastened into the envelope as taught by Rohrer in order to allow for an adjustable connection that is difficult to undo accidentally (Rohrer col 2 ln 10-20).
Claims 5, 8, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovic/McNally/Rohrer as applied to claim 19 above, and further in view of Amodt (US 9226841).
With respect to claim 5, Stojanovic/McNally/Rohrer discloses The orthopedic field splint system as recited in claim 19.
Stojanovic/McNally/Rohrer as they are currently combined are silent on wherein each of the first and second orthopedic field splints further comprise a fastener located along the second side of the outer surface of the flexible body.  
Amodt teaches an analogous multi member brace with slats and pockets wherein each of the first and second orthopedic field splints further comprise a fastener located along the second side of the outer surface of the flexible body (Fig 1, straps 24 are an example of a fastener).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stojanovic/McNally/Rohrer to have the fasteners located on the surfaces as taught by Amodt to better allow the device to be attached to the user (Amodt col 2 ln 40-50).
With respect to claim 8, Stojanovic/McNally/Rohrer discloses The orthopedic field splint system as recited in claim 19.
Stojanovic/McNally/Rohrer as they are currently combined are silent on wherein each of the first and second orthopedic field splints further comprise an attachment strap slidably attached to the body, the attachment strap configured for movement parallel to the longitudinal axis.
Amodt teaches an analogous multi member brace with slats and pockets wherein each of the first and second orthopedic field splints further comprise wherein each of the first and second orthopedic field splints further comprise an attachment strap slidably attached to the body, the attachment strap configured for movement parallel to the longitudinal axis (Fig 1, straps 24 slide via member 29).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stojanovic/McNally/Rohrer to have the fasteners as taught by Amodt to better allow the device to be attached to the user (Amodt col 2 ln 40-50).
With respect to claim 13, Stojanovic/McNally/Rohrer discloses The orthopedic field splint system as recited in claim 19.
Stojanovic/McNally/Rohrer as they are currently combined is silent on wherein, with respect to each of the first and second orthopedic field splints further comprise, the body further comprises a material selected from the group consisting of a KEVLAR material, a GOR-TEX material, a nylon fabric, a ballistic nylon fabric, a polyester and cotton blended fabric, and polyester fabric.  
Amodt teaches an analogous multi member brace with slats and pockets wherein, with respect to each of the first and second orthopedic field splints further comprise, the body further comprises a material selected from the group consisting of a KEVLAR material, a GOR-TEX material, a nylon fabric, a ballistic nylon fabric, a polyester and cotton blended fabric, and polyester fabric (col 3 ln 55-60, KEVLAR material, a GOR-TEX material, a nylon fabric, a ballistic nylon fabric).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body material of Stojanovic/McNally/Rohrer to be the material as taught by Amodt to have a material that helps the device as a whole be light, bendable and effective (Amodt col 2 ln 10-20, ln 25-30).
With respect to claim 15, Stojanovic/McNally/Rohrer discloses The orthopedic field splint system as recited in claim 19.
Stojanovic/McNally/Rohrer as they are currently combined is silent on wherein, with respect to each of the first and second orthopedic field splints, the coupling member further comprises a material selected from the group consisting of a KEVLAR material, a GOR-TEX material, a nylon fabric, a ballistic nylon fabric, a polyester and cotton blended fabric, and polyester fabric.  
Amodt teaches an analogous multi member brace with slats and pockets wherein the device can be a material selected from the group consisting of a KEVLAR material, a GOR-TEX material, a nylon fabric, a ballistic nylon fabric, a polyester and cotton blended fabric, and polyester fabric (col 3 ln 55-60, KEVLAR material, a GOR-TEX material, a nylon fabric, a ballistic nylon fabric).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupler material of Stojanovic/McNally/Rohrer to be the material as taught by Amodt to have a material that helps the device as a whole be light, bendable and effective (Amodt col 2 ln 10-20, ln 25-30).
With respect to claim 16, Stojanovic/McNally/Rohrer discloses The orthopedic field splint system as recited in claim 19.
Stojanovic/McNally/Rohrer as they are currently combined is silent on wherein, with respect to each of the first and second orthopedic field splints, the receiving pocket further comprises a material selected from the group consisting of a KEVLAR material, a GOR-TEX material, a nylon fabric, a ballistic nylon fabric, a polyester and cotton blended fabric, and polyester fabric.  
Amodt teaches an analogous multi member brace with slats and pockets wherein the device can be a material selected from the group consisting of a KEVLAR material, a GOR-TEX material, a nylon fabric, a ballistic nylon fabric, a polyester and cotton blended fabric, and polyester fabric (col 3 ln 55-60, KEVLAR material, a GOR-TEX material, a nylon fabric, a ballistic nylon fabric).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pocket material of Stojanovic/McNally/Rohrer to be the material as taught by Amodt to have a material that helps the device as a whole be light, bendable and effective (Amodt col 2 ln 10-20, ln 25-30).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786